Citation Nr: 1823926	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to restoration of a 50-percent rating for service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1.  

2. Entitlement to an initial rating in excess of 30 percent for a depressive disorder, not otherwise specified (NOS).  

3. Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Reynaldo Morales, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to April 1999.        

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2010, and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in May 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

During the pendency of the appeal, the RO increased the Veteran's initial rating for her service-connected depressive disorder, NOS, from 10 percent to 30 percent disabling, effective July 23, 2009.  

The issue of service connection for bilateral plantar fasciitis, to include as secondary to service-connected disabilities, is REMANDED to the AOJ.


FINDINGS OF FACT

1. The occupational and social impairment from the Veterans depressive disorder, NOS, more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. In an October 2012 rating decision, the RO reduced the rating for the Veteran's service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, from 50 percent to 40 percent, effective January 1, 2013.  

3. As the reduction was improper, the 50-percent rating assigned for service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, is restored.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for depressive disorder, NOS, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

2. The decision to reduce the evaluation for the Veteran's service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, from 50 percent to 40 percent was not proper; therefore, restoration of a 50 percent evaluation is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.344, 4.7, 4.71a, Diagnostic Codes 5021-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, the Board finds there has been substantial compliance with its May 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

I. Entitlement to an initial rating in excess of 30 percent for a depressive disorder, NOS. 

The Veteran asserts that the symptoms of her depressive disorder, NOS, are worse than currently rated. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period on appeal, the Veteran's depressive disorder, NOS, has been rated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Pursuant to the rating formula, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2016).

A 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70-percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In August 2009, the Veteran was afforded a VA examination.  The Veteran reported that she was taking anti-depressant medication, and that she did not experience any side-effects.  Symptoms of her depressive disorder, NOS, included anxiety, irritability, moderate concentration difficulties, and mild sleeping disturbances.  

The examiner reported that the Veteran appeared well groomed, with unremarkable speech and good judgment.  She was cooperative and had a good mood, and appeared well oriented to person, place and time.  The Veteran denied experiencing delusions or hallucinations.  She reported that she did not experience obsessive or ritualistic behavior, or panic attacks.  Moreover, she denied having homicidal or suicidal thoughts.  The examiner reported that the Veteran had good impulse control, and demonstrated no significant effects on her motivation or mood.  The Veteran reported that she worked full-time and that she did not miss any time from work due to symptoms of her depressive disorder, NOS.  In that regard, the examiner opined that the symptomatology of Veteran's depressive disorder, NOS, were not severe enough to interfere with occupational and social functioning.  


A February 2016 private treatment examination report, reveals that the Veteran experienced depressed mood, anxiety, infrequent panic attacks, chronic sleep impairment, difficulty in understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The physiatrist reported that the Veteran had no relevant marital or family history, but that the Veteran encountered problems at work as a result of her anxiety, shortened frustration tolerance, and poor impulse control.  The physiatrist reported that Veteran had experienced difficulties in handling anger, and that her behavior had impacted her performance in social activities.  The examiner opined that the Veteran's depressive disorder, NOS, was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  Notably, based on a review of the examination, it does not appear that the psychiatrist reviewed any of the Veteran's treatment records  or VA examinations.  

In August 2016, the Veteran was afforded a VA examination.  After examination of the Veteran and review of the Veteran's claims file, the examiner opined that the Veteran's level of occupational and social impairment was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At the time of the examination, the Veteran reported that she was married and working full-time in sales.  She reported that she took care of 7 dogs and worked during the day.  With regard to social activities, the Veteran indicated that she enjoyed going to the beach, going out with friends, and attending Sunday church services.  With regard to her employment, the Veteran reported that her energy was low but that she was able to perform her work duties.  However, she stated that she was mistrustful of some of her co-workers.  

The Veteran reported that she saw a psychiatrist on a monthly basis, and that she was taking medication for depression.  She reported that she had recently received a diagnosis of breast cancer, which was causing her increased feelings of sadness, anxiety, insomnia, and irritability, but that her wife was emotionally supportive.  The Veteran denied having suicidal or homicidal ideations or plans.  She reported that her medication helped her to control her depression and anxiety, and that she was positive about her "good outcomes."  

The VA examination report indicates that the Veteran experienced depressed mood, anxiety, and disturbances in motivation and mood.  The Veteran presented as well-groomed and cooperative.  She was spontaneous and made consistent eye contact with the examiner.  The Veteran appeared goal oriented, alert to person, time, and place, and her speech was clear and appropriate.  Her insight and judgment were fair, and her cognitive functions were normal.  The Veteran denied experiencing delusions or hallucinations.  She also denied experiencing suicidal or homicidal ideations or plans.  

A December 2016 mental health note reveals that the Veteran presented as well-groomed with adequate hygiene.  She was alert and cooperative, well oriented to person, place and time, and her memory appeared intact.  She presented with an anxious mood and her affect was congruent with her verbalizations.  The Veteran's thought process was coherent, organized, and goal oriented.  She denied sensory and perceptual disturbances.  The Veteran also denied suicidal and homicidal ideations.  

A March 2017 mental health note indicates that the Veteran reported feeling stable and positive.  The Veteran reported that she was thankful for her partner and the number of people in her support system.  The Veteran presented as well-groomed with adequate hygiene.  She was alert and cooperative, well oriented to person, place and time, and her memory appeared intact.  Her mood was good, and her thought process was coherent, organized, and goal oriented.  The Veteran denied sensory and perceptual disturbances.  The Veteran also denied suicidal and homicidal ideations.  

Based on a review of the record, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for her depressive disorder, NOS.  In this regard, the Board finds that there is no reasonable basis for concluding that the Veteran's depressive disorder, NOS, was productive of social and occupational impairment that was worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In this regard, the August 2009 VA examination report reveals that the Veteran's symptoms were noted as including irritability, moderate concentration difficulties and mild sleeping disturbances, as well as anxiety and depression.  However, these symptoms were not indicative of any sort of significant impairment.  To that end, the examiner opined that the Veteran's overall symptomatology was not severe enough to interfere with occupational and social functioning.  The Veteran reported that she did not experience panic attacks, ritualistic behaviors, hallucinations, delusions, or suicidal and homicidal ideations.  Moreover, no impairments in speech, judgement, or memory were noted.  Further, the examiner noted that her symptoms did not significantly interfere with her daily living or attention to personal hygiene.  To that end, the Veteran reported that she had not missed any time at work due to her depressive disorder, NOS, and she did not indicate that she had issues establishing and maintaining relationships.  

In February 2016, the Veteran reported to her private physiatrist that she experienced anxiety and irritability at work.  However, there is no evidence that such issues significantly interfered with her ability to perform her job, as she reported in August 2016 that she had not missed any time for work due to her depressive disorder, NOS.  

At her August 2016 VA examination, the Veteran reported that she had been happily married, and that she had a good support network.  There was no indication that her symptoms of her depressive disorder, NOS, significantly impacted her ability to work or with establishing and maintaining relationships.   The February 2016 physiatrist report indicates that the Veteran experienced panic attacks; however, they were infrequent and not severe.  Moreover, there is no indication from the record that the Veteran experienced any impairment in speech, judgement, or memory.  Although the Veteran did experienced depression, irritability, anxiety, and altered mood, the evidence indicates that none of these symptoms significantly interfered with her ability to conduct activities of daily living or attend to her personal hygiene.  While she has reported some depression and anxiety, the symptoms were never noted as significant.  Further, there is no indication from the record that the Veteran had suicidal or homicidal ideations, and she has not exhibited delusions or hallucinations.  

The Board acknowledges that the February 2016 private psychiatrist report opined that the Veteran's symptomatology was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  However, the Board assigns this opinion less probative weight than those of the August 2009 and August 2016 VA examiners.  In that regard, the Board observes that the August 2009 and August 2016 VA examination reports included substantially more detail as to the Veteran's symptomatology and its affects.  Moreover, the two VA examination reports indicate that the examiners relied on a review of the Veteran's claims file in making their respective determinations.  Conversely, there is no evidence that the Veteran's private psychiatrist reviewed any of the Veteran's treatment records, outside of his interactions with the Veteran.  

In reviewing the Veteran's appeal, the Board has also taken into consideration the Veteran's lay statements in support of her claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), the Veteran does not assert that she possesses the necessary medical skill and expertise to assess the severity of his psychiatric disability.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Based on the evidence, the Board finds that the symptomatology resulting from the Veteran's depressive disorder, NOS, most closely approximates that contemplated by a 30-percent rating.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for depressive disorder, NOS.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

II. Entitlement to restoration of a 50 percent rating for service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1

The Veteran contends that the rating of her service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, should not have been reduced from 50 percent to 40 percent for the period on appeal.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restorated.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more.  5 Vet. App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet. App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id. (emphasis added).

Here, the Veteran was awarded service connection for status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, in a May 2001 rating decision, and a 20-percent rating, effective April 11, 1999, was assigned.  A March 2006 rating decision assigned an increased evaluation from 20 to 50 percent, with an effective date of October 27, 2005.  Thus, as the 50-percent rating for the Veteran's service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, was in place for more than five years at the time of the October 2012 rating decision, the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) are applicable.  As such, there must be evidence that the Veteran's service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, had materially improved and was likely to remain at the improved level, and that the examination(s) in which a finding improvement was made was as thorough as the examinations upon which the disability rating was based.  

In that regard, as noted above, an October 2012 rating decision reduced the Veteran's rating for status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, from 50 percent to 40 percent.  To that end, the RO found that the evidentiary record showed that the severity of the Veteran's status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, most closely approximated the criteria for a 40-percent rating, on the basis that the Veteran's forward flexion of the thoracolumbar spine was reported as 30 degrees or less.  

With respect to the October 2012 rating decision on appeal, the RO based the reduction on the fact that the Veteran's thoracolumbar spine forward flexion was 30 degrees or less.  However, the RO did not address whether the evidence used as a basis for the reduction demonstrated whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Kitchens, 7 Vet. App. at 324.  Furthermore, the RO did not address whether it considered the reduction based upon a review of the entire history of the disability.  The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck v. West 12 Vet. App. 288, 292 (1999).  As such, the Board concludes that restoration of the previously assigned 50-percent rating for the Veteran's status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, is warranted.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.2600 (e), 4.104, Diagnostic Codes 5021-5243  (2017).


ORDER

Entitlement to a rating in excess of 30 percent for service-connected depressive disorder, NOS, is denied.

Entitlement to restoration of a 50-percent rating for service-connected status post lumber spine fusion surgery residuals, severe degenerative changes of the lumbar spine, grade III anterior spondylolisthesis of L5 over S1, is granted.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

In January 2010, the Veteran was afforded a VA examination to address the etiology of her diagnosed bilateral plantar fasciitis.  The examiner opined that the Veteran's plantar fasciitis was less likely than not caused by or a result of her service-connected lumbar spine condition.  

In October 2016, a VA addendum opinion was provided with regard to the etiology of the Veteran's bilateral plantar fasciitis.  The examiner opined that the Veteran's lumbar spine condition and foot condition were not pathophysiologically or anatomically related.  However, the examiner reported that the Veteran's morbid obesity or medication used to treat her service-connected depressive disorder, NOS, could have caused her to alter her gait pattern, which in turn may be causally related to her bilateral plater fasciitis.  

An April 2017 VA addendum opinion report opines that the Veteran's bilateral plantar fasciitis is less likely than not caused by or a result of her altered gait pattern.  However, the examiner reported that the medication used to treat her service-connected depressive disorder, NOS, may have caused her altered gait, which may be causally related to her bilateral plantar fasciitis.  

The Board finds that the January 2010 VA examination, as well as the October 2016 and April 2017 VA addendum opinions are inadequate for adjudication purposes.  In this regard, the examiners failed to address whether the Veteran's bilateral plantar fasciitis is related to service on a direct basis.   Moreover, the examiners did not address the issue of aggravation.  Further, the October 2016 and April 2017 VA examiners reported that the Veteran's altered gait may be causally related to medication that the Veteran was prescribed for her service-connected depressive disorder, NOS, which may be causally related to her bilateral planter fasciitis.  Therefore, an opinion is necessary to see if medication prescribed for the Veteran's service-connected depressive disorder, NOS, is causally related to the Veteran's bilateral plantar fasciitis.  


Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's bilateral plantar fasciitis.  If a new examination is deemed necessary to respond to this request, one should be scheduled.

The examiner should opine as to the following: 

a. whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral plantar fasciitis began in service, was caused by service, or is otherwise etiologically related to her active service.   

b. whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral plantar fasciitis is caused or aggravated by her service-connected lumbar spine disability.

c. whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral plantar fasciitis is caused or aggravated by her service-connected depressive disorder, NOS, to include medications used to treat her service-connected depressive disorder, NOS.  Specifically, the examiner must address whether such medication has resulted in an altered gait, and, if so, whether such is causally related to the Veteran's bilateral planter fasciitis.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report(s) and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


